NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                      OCT 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANCISCA MORALEZ,                              No.    19-17241

                Plaintiff-Appellee,             D.C. No. 3:17-cv-03779-VC

 v.
                                                MEMORANDUM*
76 ORINDA; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted October 14, 2020**
                             San Francisco, California

Before: McKEOWN and NGUYEN, Circuit Judges, and WHALEY,*** District
Judge.

      76 Orinda, Sadia Ghani Iqbal, Nadeem Ghani Iqbal, and Bushra Begum

(together, “76 Orinda”) appeal the district court’s orders denying their motion to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
disqualify and awarding attorney’s fees and costs to Francisca Moralez following

the settlement and dismissal of her action brought under Title III of the Americans

with Disabilities Act (“ADA”), the California Unruh Civil Rights Act, and the

California Health and Safety Code. The parties are familiar with the facts, so we do

not repeat them here. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we

affirm.

      The district court did not abuse its discretion in denying 76 Orinda’s motion

to disqualify. The district judge’s comments, which stem only from 76 Orinda’s

counsel’s behavior during the proceedings, fall well below the threshold necessary

to support a bias or partiality challenge. See Liteky v. United States, 510 U.S. 540,

555 (1994) (“[J]udicial remarks during the course of a trial that are critical or

disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do

not support a bias or partiality challenge.”).

      Nor did the district court abuse its discretion in awarding attorney’s fees.

Contrary to 76 Orinda’s contention, a plaintiff is not required to provide additional

evidence proving her claims, following settlement, to obtain attorney’s fees. The

ADA contains a straightforward fee-shifting provision that allows a “prevailing

party” to recover “a reasonable attorney’s fee, including litigation expenses, and

costs . . . .” 42 U.S.C. § 12205. 76 Orinda does not dispute that Moralez is a

prevailing party under the ADA. “A prevailing plaintiff under the ADA should


                                           2
ordinarily recover an attorney’s fee unless special circumstances would render such

an award unjust.” Jankey v. Poop Deck, 537 F.3d 1122, 1130 (9th Cir. 2008)

(internal quotation marks omitted). No special circumstances rendered an award

unjust here, and the district court’s fee award was reasonable. See Vogel v. Harbor

Plaza Ctr., LLC, 893 F.3d 1152, 1158 (9th Cir. 2018).

      Finally, the district court did not err in failing to reconcile ADA case law with

California Senate Bill 269. Subject to exceptions that do not apply here, we will not

consider an issue raised for the first time on appeal. See Bolker v. Comm’r of

Internal Revenue, 760 F.2d 1039, 1042 (9th Cir. 1985). Moralez waived this issue

by failing to raise the argument below.

      AFFIRMED.




                                          3